PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/799,115
Filing Date: 31 Oct 2017
Appellant(s): Oracle International Corporation



__________________
Barry S. Goldsmith (Reg. No. 36,690)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 07, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
A. Rejection of Claims 1, 4-8, 11-15, and 18-24 under 35 USC § 103(A)
A. Beddo Only Discloses an Already Trained Model
Appellant makes the general assertion that the neural network of Beddo “is an already generated, already trained neural network.” (Appeal Br 5). In particular, Appellant asserts “The primary reference, Beddo, differs fundamentally from embodiments of the invention because it begins with an already trained model that then generates weights using its output. Therefore, Beddo, unlike embodiments of the invention, fails to disclose using different feature sets to generate “different machine learning models”, and then using the same training set to train the generated different models.” (Appeal Br. 5)
Examiner respectfully disagrees with Appellant’s assertion. The Beddo reference discloses constructing a stacked neural network by constructing a plurality of neural network models, weighing the neural network models, and combining the neural network models into a “stack,” or ensemble of models. Regarding the construction of the plurality of neural network models, Beddo teaches in at least [0040-0041] creating numerous neural network models. Regarding the construction of the neural network, Beddo teaches in at least [0045] that each neural network model is constructed and then weighted according to their prediction accuracy, thus creating an overall neural network comprising a plurality of weighed neural network models. Additionally, Beddo teaches in at least [0053] that after the multiple neural network models are weighed, the multiple models are then stacked in order to combine the multiple models into a single model for producing forecasts. As can be seen in the above cited portions of Beddo, the reference discloses generating and training a neural network. Therefore, Examiner disagrees with Applicant’s assertion that Beddo discloses “an already generated, already trained neural network.”
Appellant’s point of disagreement with Examiner’s expressed position is directed towards the teachings of Beddo. Specifically, Appellant asserts that Beddo does not teach the limitation of “using each of the trained models, generating a plurality of past demand forecasts for each of some or all of the past time periods.” (Appeal Br. 6) Appellant asserts “The previous outputs and prediction of values are Neural Network specific elements that at most are previous predictions, meaning predictions of future time periods as opposed to past time periods, which would not be considered predictions since they have already occurred. Para. 24 of Beddo merely discloses the normal functionality of a Neural Network, which makes predictions for a future time period, and uses those predictions to adjust and “learn” for the next future time period predictions.” (Appeal Br. 6)
Examiner respectfully disagrees with Appellant’s assertions. Examiner relied on [0077] of Beddo to teach the neural network is evaluated to produce forecasting data using the input units, wherein [0024] of Beddo is relied upon for teaching the input units are each time series non-linear variables, including previous states, which are historical values of the variables. Therefore, the Beddo reference teaches the neural network produces forecasting data using input data including historical values of the variables. For clarification, [0074] of Beddo teaches each variable represents a portion of the product information, wherein [0063-0068] teach the product information relates to time series product sale, such as the brand, number of units sold in a period, price of the product, etc. Therefore, Beddo teaches the neural network generates a plurality of past demand forecasts for each of some or all of the past time periods. 

B. Scarpati Merely Discloses Training a Single Generated Machine Learning Model Using Different Datasets Instead of Using Different Feature Sets to Generate Different Machine Learning Models
Appellant’s general point of disagreement with Examiner’s expressed position is directed towards the teachings of Scarpati. Specifically, Appellant asserts that Scarpati does not teach the limitation of “using the plurality of different feature sets as inputs to one or more different algorithms to generate a plurality of different machine learning models.” (Appeal Br. 6-7) Appellant cites to various paragraphs of Scarpati including [0027, 0034-0035]. Appellant specifically asserts “Therefore, in Scarpati, a model is “created” when it is trained. However, in contrast to the claimed invention, in Scarpati, the model is not first “generated” based on the feature sets, and then trained. Instead, in Scarpati, the same generated/configured model is always used, and then that same model can be created/trained using different datasets to “create” different models.” (Appeal Br. 7)
Examiner respectfully disagrees with Appellant’s assertion. The present claim requires using different feature sets as inputs into one or more algorithms to generate a plurality of different machine learning models, which Examiner asserts is taught by Scarpati. Scarpati teaches in at least Fig. 7 producing two feature set specific models by pooling distinct feature sets specific to a subject, such as bakery data and produce data. The distinct feature sets are input into two different models in order to produce two distinct models. Scarpati specifically teaches in at least [0086] that the pooled features are fed into a machine learning regression algorithm that dynamically constructs a model mapping the features. Therefore, the Scarpati reference teaches feeding pooled features into a machine learning algorithm to construct models, wherein the Scarpati reference produces at least two distinct models, one based on bakery data and one based on produce data. Therefore, Examiner respectfully disagrees with Applicant’s assertions.
Appellant further asserts that Scarpati does not teach limitation of “…and each different feature set having a different number of features and/or different types of features.” In particular, Appellant asserts “The recited claims further differentiate from Scarpati in specifying that each different model has either a different number of features, a different number of nodes, or a different algorithm. In contrast, in Scarpati, each different “trained” model will not differ in this manner, as the only difference is that each model is trained using different data.” (Appeal Br. 7)
Examiner respectfully disagrees with Appellant’s assertion. Regarding the limitation of a “each different feature set having a different number of features,” Scarpati teaches in at least Fig. 7 and [0082-0084] that the bakery pooled dataset receives data from store 1 and 3, while the produce pooled dataset receives data from stores 1, 2, and 3. Therefore, the bakery pooled dataset has two total sources of features, while the produce pooled dataset has three sources of features. Regarding the limitation of “each different feature set having different types of features,” as can be seen in at least Fig. 7 of Scarpati, the bakery model receives data from the bakery pooled dataset and the produce model receives data from the produce pooled dataset. These two models are based on distinct features relative to their section of the retail store, which is a different type of feature for each model. Additionally, [0082-0084] of Scarpati further teach producing a unique combination of values associated with a separate model. Based on the above cited teachings of Scarpati, Examiner respectfully disagrees with Applicant’s assertion that the models “will not differ in this manner, as the only difference is that each model is trained using different data.”
Appellant’s disagrees with Examiner’s assertion that Scarpati teaches the limitation of “each of the plurality of machine learning models generated and configured based on the types of features from each of the different feature sets.” In particular, Appellant makes the assertion that “Scarpati further discloses: “The data 710 from many similar stores or departments can be put into one of many pools 720 . At the extremes, all units that are predicted may go into a single pool or into their own individual pools. Data 710 may often be pooled by the type of business being predicted 730 (for example, items or sales) and the type of store or department.” Scarpati at {[0079]. However, the resulting models 730 differ only that the dataset pools 720 used for training differ, as opposed to the configuration of the model itself.” (Appeal Br. 7)
Examiner respectfully disagrees with Appellant’s assertion. The instant disclosure does not comprise specific details regarding how the plurality of machine learning models are configured. Examiner relied on the broadest reasonable interpretation of the phrase “generated and configured” in order to teach the claim limitation. Scarpati teaches in at least [0082-0084] configuration schemes to produce separate models based on partitioning schemes. A separate model can be created for each department type and volume type. Therefore, these models are created and configured based on the department type and volume type, which is a based on the types of features from each of the different feature sets. Furthermore, Examiner cited to [0102] of Scarpati in order to teach creating one or more models using machine learning regression based on the pooled features, which is a further teaching of how the models are generated and configured. As can be seen in the above cited portions of Scarpati, the reference discloses “configuration of the model itself.”
Appellant asserts that Scarpati “teaches away” from the recited invention of the present claims. In particular, Appellant makes the assertion that “Scarpati actually teaches away from the recited invention in that Scarpati uses the same generated/configured model that is trained with different datasets to generate different models. In contrast, in embodiments, the SAME dataset is used to train all of the different generated models. If the same dataset was used to train the model in Scarpati, the resulting trained models would all be identical, which would not be workable.” (Appeal Br. 8)
Examiner respectfully disagrees with Appellant’s assertion that the Scarpati reference teaches away from the instant invention. Appellant is pointing to alternative embodiments in the Scarpati reference as proof of teaching away. MPEP § 2123(II) discloses the following statement: “disclosed examples and alternative embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.” Alternative embodiments in the Scarpati reference do not render the reference as teaching away from the recited invention. Examiner is not relying upon these alternative embodiments for teaching the claimed invention. Additionally, the Scarpati reference does not disparage or otherwise criticize the claimed manner of model generation and configuration based on different datasets. Therefore, the Scarpati reference does not teach away from the recited invention.

C. Bledsoe Fails to Disclose Using the SAME Dataset to Train Different Generated Models
Appellant’s general point of disagreement with Examiner’s expressed position is in view of the combination of Beddo, Scarpati, and Bledsoe. Appellant makes the assertion that “As an initial matter, because Scarpati requires different training sets to train the single generated model, even if Bledsoe did disclose using the same dataset for training all models, it would not be combined with Scarpati because if the same dataset is used for training in Scarpati, every resulting trained model would be identical. This would eliminate the purpose of Scarpati of diverse models via training with different data (as opposed to generating different models initially, before training, and then training with the same data, as recited in the present invention).” (Appeal Br. 8)
Examiner respectfully disagrees with Appellant’s assertion. The model generation process of Scarpati is a distinct process that is a predecessor to the training operation of Bledsoe. The Scarpati reference details the process of utilizing an algorithm to generate a plurality of unique models using pooled feature datasets. As can be seen in at least [0086] of Scarpati, the pooled features are fed into a machine learning regression algorithm that dynamically constructs a model mapping the features, which is not equivalent to Appellant’s asserted “requires different training sets to train the single generated model.” The Bledsoe reference is used to teach training the different machine learning models, such as the generated models of the combination of Beddo and Scarpati, with a same training dataset. Thus, the combination would not lead to “every resulting trained model” being “identical” because the unique models of Scarpati are generated and then subsequently trained with the same training data set of Bledsoe. 
Appellant further makes the assertion that “However, Bledsoe is clear that, in contrast to the present invention, the training datasets are not the SAME for each model: “In some instances, TSF server 101 defines training datasets from a sampled time series by selecting one or more time periods included in the time series, for instance, training datasets 701A, 701B, and 701C in FIG. 7. In this instance, training datasets 701A, 701B, and 701C have overlapping data points, that is, training dataset 701B includes all the data points of training dataset 701C, and training dataset 701A includes all the data points of training dataset 701B and hence, 701C. In other instances however, training datasets can be defined to include non-overlapping or mutually exclusive datasets.” Bledsoe at {[0101]. Therefore, even though there may be some overlap data in the datasets in Bledsoe, datasets 701A, 701B, and 701C individually as a whole are clearly different.” (Appeal Br. 9)
Examiner respectfully disagrees with Appellant’s assertion. The Bledsoe reference teaches using the same dataset to train the models, which is sufficient in teaching training each of the different machine learning model using the same training set to generate a plurality of trained models. Bledsoe teaches in at least [0082-0083] that each of the entrant forecasting models is trained and tested to produce forecast of time series data points for a given testing period. This portion of Bledsoe further discloses once the final set of entrant forecast models are selected, each entrant forecast model produces forecast data points for one testing period. The one testing period dataset of the Bledsoe reference is the training dataset of the present claims. Bledsoe teaches in at least [0103] defining testing datasets by selecting one time period in the time series, for example testing period A. Therefore, Examiner is not relying upon the plurality of datasets of Bledsoe in order to teach the claimed invention because Bledsoe teaches using a single training dataset. 

D. In Contrast to the Prior Art, the Clams Require the Generation of DIFFERENT Models (BEFORE Training) Even with the Recitation of “One or More Different Algorithms”
Appellant asserts that the Final Rejection was deficient in teaching the limitations of “wherein the different machine learning models each have a same algorithm, each same algorithm having a different number of features corresponding to one of the different feature sets, or the different machine learning models each have the same algorithm, each same algorithm having a different number of nodes corresponding to one of the different feature sets, or the different machine learning models each have a different algorithm, each different algorithm corresponding to one of the different feature sets, the different algorithms comprising at least two of linear regression, Support Vector Machine, or Artificial Neural Networks.” Appellant further makes assertions in view Final Rejection including “However, as acknowledged by the Examiner in this statement, in Scarpati, the different feature sets are used to train the SAME model rather than to generate different models that are then trained with the SAME training set.” (Appeal Br 10-11).
Examiner respectfully disagrees with Appellant’s assertion that the Examiner “ignored the recited limitations.” The present claim requires one of three alternative limitations, each delineated with an “or.” The Examiner did not ignore the limitations because the claim requires one of the three alternatives to be taught in order to teach the claimed invention. In order for the claim to be granted Appellant’s interpretation, the claim would be required to recite the inclusive “and” instead of the alternative “or.” Regarding Appellant’s assertions in view of the teachings of Scarpati, Examiner is relying on Scarpati in teaching the limitation of “wherein the different machine learning models each have a same algorithm, each same algorithm having a different number of features corresponding to one of the different feature sets.” As Examiner has provided sufficient teaching of this alternative limitation, a prima facie case of unpatentability has been established concluding that the claims are unpatentable. 




For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/SARA GRACE BROWN/Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683 

/Melanie Weinhardt/
RQAS, OPQA
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.